Citation Nr: 1229899	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  09-47 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating greater than 10 percent for residuals of a head injury.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant and witness


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to November 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for a head injury and assigned a noncompensable initial disability rating, effective November 25, 2008.

In an April 2012 rating decision, the RO assigned a 10 percent disability rating for the Veteran's service-connected head injury throughout the appellate period, and the issue on appeal has been recharacterized to reflect this higher disability evaluation. 

In November 2011, the Board remanded the matter to the RO for the purpose of obtaining additional evidence and providing the Veteran with a current VA examination. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, an additional remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In the November 2011 Remand order, the Board directed the RO/AMC to obtain a complete copy of the Veteran's VA treatment records pertaining to his service-connected head injury from the VA Healthcare System in Tampa, Florida, dated since 1999.  However, review of the records obtained in light of the evidence already present in the claims folder shows that some critical records are still missing.  

Specifically, in a September 2009 statement, the Veteran reported receiving a computed tomography (CT) scan in July 2009, and that this CT scan showed irregularities that required follow-up by magnetic resonance imagining (MRI).  An August 2009 MRI report was attached to this statement.  VA treatment records dated June 2009 show that the Veteran's physician ordered neuroimaging reports and also note that the physician would contact the Veteran upon review.  The Veteran also asserted that he spoke with his physician after review of the CT scan report.  No records showing review of these reports or phone calls to the Veteran concerning the reports are present in the claims folder, and the July 2009 CT scan report is also missing from the record.  

Additionally, the supplemental statement of the case (SSOC) shows that VA treatment records through April 2012 are of record, while the most recent VA treatment records before the Board are dated December 2011, with the exception of the January 2012 VA mental health note submitted by the Veteran's attorney.

Therefore, the claim must be remanded so the missing VA treatment records, and any additional VA treatment records, can be obtained. 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(3); Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

Also, a VA treatment note dated in November 2011 shows that the Veteran applied for SSDI.  Thus, all relevant records from the Social Security Administration (SSA) must be obtained.

Lastly, a VA medical opinion is adequate only when it is based upon consideration of the Veteran's relevant prior medical history.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, after these records are obtained, the case should be returned to the April 2012 VA examiner for a supplemental opinion in consideration of the additional evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stegall, 11 Vet. App. at 270-71.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete copy of the Veteran's VA treatment records, to include: 

(a) any records concerning the neuroimaging ordered in June 2009, including the CT scan report, and 

(b) any mental health treatment records, neurological treatment records, and/or any other treatment records related to residuals or symptoms of a head injury, from the VA Healthcare System in Tampa, Florida, dated since December 2011.

If these records are not available, a negative reply must be provided.

2.  Make arrangements to obtain copies of all documents or evidentiary material pertaining to the Veteran's application(s) for SSDI benefits.  

If these records are not available, a negative reply must be provided.

3.  Thereafter, request an addendum to the April 2012 VA examination report from the same examiner who conducted the April 2012 examination, if possible.  If the same examiner is not available, a different examiner should be asked to review the claims folder and provide the requested opinion.

Based on the review of this Remand and the claims folder, to include consideration of the Veteran's lay statements of record, the examiner should provide an opinion as to whether any additional cognitive, emotional/behavioral, and physical dysfunction (if any) is associated with the Veteran's in-service head injury in light of any additional evidence obtained since April 2012, including any additional neuroimaging data or reports.

If the examiner deems that an additional VA examination is required in order to respond to this question(s), then the Veteran should be scheduled for an appropriate examination.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.  

5.  Finally, readjudicate the claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

